Citation Nr: 0511502	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-42 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for back pain.

2.  Entitlement to service connection for anxiety and 
depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1991 to October 
1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran during her April 2005 Board hearing testified 
that during basic training she injured her back and was 
harassed by drill instructors, causing her to have anxiety 
and depression.  Service medical records are negative for any 
back or mental disorders, however, the veteran indicated that 
during her subsequent service in the National Guard she was 
treated for her back and anxiety and depression.  The claims 
folder shows that the veteran was in the National Guard from 
February 1992 to June 1992 and had service in the U.S. Army 
Reserves that ended in May 1999.  During the hearing, she 
indicated that while in the National Guard, she was treated 
at Fort Belvoir for her back and mental disorders.  

Private medical records revealed that the veteran was treated 
for mental disorders in the late 1990s and for back problems 
apparently from 2001 to 2004.  

Under the circumstances of this case, it necessary to obtain 
the veteran's National Guard and Reserve records as the 
veteran's representative has argued that they will establish 
that the veteran was treated for her back and mental 
disorders.  The veteran has stated that an office in Richmond 
confirmed that her National Guard records were unavailable.  
It appears that in response to a January 2000 request for 
medical records, the National Archives and Records 
Administration replied that the veteran's records were 
unavailable.  Nevertheless, in order to exhaust all 
resources, the Board finds it appropriate to attempt to 
obtain the veteran's records from the National Personnel 
Records Center (NPRC), and if necessary to attempt to obtain 
the veteran's records from the National Guard and Army 
Reserves.  

The claims folder also shows that the veteran is receiving 
Social Security benefits.  Her Social Security records should 
be obtained and associated with claims folder.  

With regard to additional evidence, the veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in her possession. 

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claims for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning the claims.

2.  The RO should contact the veteran and 
ask her to clarify her periods of service 
in the National Guard and Army Reserves.  
The veteran also should be asked to 
specify the locations and units where she 
served, to include her time at Fort 
Belvoir.

3.  Afterwards, the RO should contact the 
NPRC and request all of the veteran's 
personnel records and medical records

4.  If the records are unavailable from 
the NPRC, the RO should contact the units 
where the veteran served in the National 
Guard and Army Reserves, and request her 
personnel records and medical records.  

5.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




